Citation Nr: 1821201	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected asthma.

2.  Entitlement to a higher initial rating for service-connected asthma, currently at 30 percent.


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In a March 2010 rating decision, the RO granted service connection and assigned an initial rating of 30 percent for asthma.  The Veteran initiated an appeal of this determination.  It is unclear, at least partially due to a language barrier, whether or not he perfected the appeal.  At this time, he is found to have done so because such a finding is most favorable to him (making this matter one of a higher initial rating with a longer period on appeal as opposed to a higher rating with a shorter period on appeal).  

In an October 2011 rating decision, service connection for depressive disorder by history was denied by the RO.  The Veteran did not appeal this determination.  However, he submitted a renewed claim and a statement concerning his symptoms prior to expiration of the period to appeal.  VA treatment records also were added to his claims file.  While all of this is new evidence, whether any is material is questionable.  A finding is made at this time that it is because this is most favorable to the Veteran and because the RO did not properly develop this matter as one of new and material evidence (specifically, whether such evidence had been received was adjudicated but notice in that regard was not provided).  New and material evidence is considered in connection with the original claim as opposed to a renewed claim.  38 C.F.R. § 3.156(b).  Accordingly, the aforementioned rating decision never became final.  A November 2012 rating decision. 

A November 2012 rating decision by the RO finally continued the 30 percent rating for service-connected asthma and denied service connection for depressive disorder by history.  The previous determinations were continued, in other words.  The Veteran perfected his appeal with respect to each of these determinations.  Following the June 2016 supplemental statement of the case (SSOC) last adjudicating this matter, he submitted additional evidence pertinent to depression.  Such evidence is to be reviewed initially by the agency of original jurisdiction, which here is the RO, unless this right is waived or the benefit sought is allowed in full.  38 C.F.R. § 20.1304(c).  However, waiver is automatic whether there is no written indication to the contrary for matters involving a substantive appeal received on or after February 2, 2013.  38 U.S.C. § 7105(e)(1).  

Here, the Veteran's substantive appeal (which perfects his appeal) was received in July 2014.  He has not provided any statement requesting initial review by the AOJ/RO.  A cursory initial review accordingly is undertaken by the Board herein.  Based on the claims file, however, Board adjudication on the merits concerning depressive disorder by history cannot be undertaken at this time.  A REMAND for additional development instead is needed.  A more in-depth initial review thus will occur by the RO on remand.  To ensure the Veteran's claim is as encompassing as possible, the issue has been recharacterized as one of a psychiatric disorder however diagnosed.  The claims file reveals, in contrast to the aforementioned, that Board adjudication on the merits can proceed with respect to service-connected asthma.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Despite frequent exacerbations, the Veteran's service-connected asthma has manifested a FEV-1 and a FEV-1/FVC far greater than 55 percent predicted, has not required at least monthly visits to a physician for required care, has not resulted in any episodes of respiratory failure, and has been treated with daily inhalational bronchodilatory therapy, daily anti-inflammatory medication, and only one course of systemic corticosteroids.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for service-connected asthma have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.96, 4.97 Diagnostic Code 6602 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided with full notification in a December 2007 letter, which was followed by initial adjudication via the March 201 rating decision.  As service connection, the benefit originally sought, was granted therein, no further notice was required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A September 2012 letter, which was followed by adjudication via the November 2012 rating decision, nevertheless followed given the unique procedural history of this matter discussed above.  Service treatment records and private treatment records, all dated well prior to onset of the period on appeal, are available and useful for consideration of the Veteran's history.  VA treatment records, to include those dated during the period on appeal, also are available.  In March 2009, September 2012, and June 2016, the Veteran underwent VA medical examinations concerning his service-connected asthma.

The Veteran has not raised any deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  The Board finds, in conclusion, that there is no prejudice to him in proceeding with adjudication of the merits at this time.

II.  The Merits - Higher Initial Rating

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

38 C.F.R. § 4.97 addresses respiratory disorders.  The Veteran's service-connected asthma is rated pursuant to Diagnostic Code 6602 thereunder.  Diagnostic Code 6602 addresses bronchial asthma.  It calls for the assignment of a 30 percent rating for a Force Expiratory Volume at one second (FEV-1) or FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent predicted, daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  A 60 percent rating is for a FEV-1 or FEV-1/FVC of 40 to 55 percent predicted, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The maximum 100 percent rating is reserved for a FEV-1 or FEV-1/FVC of less than 40 percent predicted, more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immune-suppressive medications.

Only the most relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Indeed, the discussion below is limited to this evidence as well as that required to address contentions raised by the Veteran or by the record.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  When there is an approximate balance of positive and negative evidence on service origin, the degree of disability, or any other point, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the evidence, the Board concludes that a higher initial rating for the Veteran's service-connected asthma is not warranted.  The criteria for the next highest initial rating of 60 percent indeed are not more nearly approximately.  Both pre- and post-bronchodilator FEV-1 and FEV-1/FVC results are for consideration.  38 C.F.R. § 4.96(d) (omitting Diagnostic Code 6602 from those requiring the use of post-bronchodilator results for rating purposes, except in certain circumstances).  At the March 2009 VA medical examination, the Veteran's pre-bronchodilator FEV-1 was 94 percent predicted, while his post-bronchodilator FEV-1 was 118 percent predicted.  His FEV-1/FVC pre- and post-bronchodilator was 92 and 94 percent respectively.  At the September 2012 VA medical examination, the Veteran's pre- and post-bronchodilator FEV-1 was 97 and 101 percent predicted respectively.  His FEV-1/FVC pre-and post-bronchodilator was 88 and 95 percent respectively.

The Veteran's pre-and post-bronchodilator FEV-1 finally was 96 and 101 percent predicted respectively at the June 2016 VA medical examination.  His FEV-1/FVC pre- and post-bronchodilator was 90 and 91 percent respectively.  Neither his pre- or post-bronchodilator FEV-1 nor his pre- or post-bronchodilator FEV-1/FVC, in sum, ever has approached 40 to 55 percent of predicted value.  VA treatment records document that the Veteran often has complained of frequent exacerbations.  His asthma was characterized as controlled in 2007, but it was uncontrolled by 2010.  Poor compliance with his treatment regimen, whether due to a lack of understanding of when to use which medications or running out of medications, was discussed.  However, even when his care was most frequent it was only every few months.  This care was routine in nature as opposed to on an emergency basis.  

As such, the March 2009 and September 2012 examinations indicated that the Veteran has not had any physician visits for required care of exacerbations.  The March 2009 examination, in contrast, indicated that he had at least monthly clinical visits for exacerbations.  However, this is not supported by the VA treatment records.  It is reiterated that they show the Veteran's asthma did not become uncontrolled until 2010.  There was no reason for him to have had physician visits for required care of exacerbations then, in other words.  All of the evidence except the March 2009 examination, in sum, is against there being any such visits much less such visits at least monthly.  This examination therefore is outweighed in terms of this criterion.  It follows that it is not as probative as the other evidence with respect to it.

The VA medical examinations and VA treatment records convey that the Veteran has had a variety of prescriptions, including albuterol (Proventil), Combivent Respimat which is a combination of albuterol and ipratropium, flunisolide, formoterol (Foradil), formoterol fumarate (Symbicort), mometasone furoate (Asmanex), Dulera which is a combination of formoterol fumarate and mometasone furoate, montelukast (Singulair), and Breo Ellipta which is a combination of fluticasone furoate and vilanterol trifenatate, to control his asthma.  Some of these medications are classified as corticosteroids.  However, they do not qualify as systemic because the Veteran inhales them instead of taking them orally or parenterally.  All of the VA medical examinations indeed have classified his medication usage as daily inhalational bronchodilator therapy as well as daily anti-inflammatory medication.  

Per an August 2015 VA treatment record, the Veteran was prescribed a 7 course of the corticosteroid Prednisone to be taken orally twice a day.  Yet, a September 2015 VA treatment record reflects that he did not take it because it gave him headaches.  It cannot be said, in sum, that he has needed at least three courses per year of oral corticosteroids.  Finally, there is no evidence concerning use of parenteral corticosteroid or immuno-suppressive medications or any episodes of respiratory failure in the VA treatment records.  None of the VA medical examinations made positive findings in this regard.  The Veteran's contention that his asthma has worsened lastly is acknowledged.  He did not provide specifics in terms of the rating criteria, however.  The aforementioned evidence confirms that his worsening, which is confirmed in terms of asthma control, never has been severe enough to merit an increase in his initial rating based on these criteria.  

The Veteran's claim regarding his service-connected asthma, in conclusion, is denied based on the preponderance of the evidence.  An initial rating higher than 30 percent for service-connected asthma is denied, in other words.  There thus is no benefit of the doubt to afford to him or reasonable doubt to resolve in his favor.  A staged rating further is not warranted despite some worsening of the Veteran's condition.  Additional consideration is not necessary, as no other issues have been raised by him or by the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  


ORDER

An initial rating higher than 30 percent for service-connected asthma is denied.


REMAND

A July 2016 statement from the Veteran reads as though he desires to withdraw service connection for a psychiatric disorder from appeal.  In particular, the phrases "I hereby will not go on persisting" and "I am not requesting the help of someone to tell the truth" were used.  Yet, acknowledgement is given to the fact that the statement has been translated.  The Veteran further subsequently submitted additional evidence pertinent to the issue, which suggests he does not desire to withdraw it.  Clarification from him in this regard shall be sought on remand.  If he would like to withdraw the issue from appeal, nothing further is necessary.  If he would like the issue to remain on appeal, completion of the following additional development is necessary.

First, outstanding treatment records second shall be sought in compliance with the duty to assist.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  This includes those from VA dated since the most recent available in June 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  It also includes any that are relevant from private sources, since none have been submitted or obtained thus far.  Second, arrangements must be made for the Veteran to undergo a new VA medical examination complete with a VA medical opinion.  The duty to assist requires that such examinations and opinions be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's August 2011 examination did not include an opinion because the only diagnosis was primary insomnia.  The October 2011 examination diagnosed a depressive disorder by history.  Yet, some uncertainty as to the appropriate diagnosis remains.  VA treatment records indeed do not include the by history qualification, and some entertain dysthymia as a diagnosis.  

An explanation regarding diagnosis, in sum, is needed.  An opinion based on accurate facts also is needed.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The October 2011 opinion was against direct and secondary service connection.  For direct service connection, it was based on there being no psychiatric complaints, findings, or treatment during service or until 35 years thereafter.  Service treatment records show that the Veteran was referred to the mental hygiene clinic with a provisional diagnosis of anxiety state in September 1968, however.  Nervousness also was mentioned.  For secondary service connection, the opinion was based on no current complaints of insomnia, and there being no temporal relationship to service-connected asthma.  Yet, there is no temporal requirement.  Frost v. Shulkin, No. 15-3102 (Vet. App. November 30, 2017).  Causation as well as aggravation further must be considered.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Based on the above, a REMAND is directed for the following (expedited handling is required because this matter has been advanced on the Board's docket):

1.  Ask the Veteran to confirm in writing whether or not he desires to withdraw from appellate review his claim for service connection for a psychiatric disorder.  If he desires to withdraw it, close the appeal.  If he does not desire to withdraw it, complete the additional development in the following paragraphs.

2.  Make as many requests as necessary to obtain all outstanding VA treatment records concerning the Veteran dated from June 2016 to present.  Also ask him either to submit any outstanding relevant private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran of any lack of success regarding the aforementioned, documenting such in the claims file.  

3.  After completing paragraph 2, arrange for the Veteran to undergo a VA medical examination regarding his psychiatric disorder.  The examiner shall review the claims file, interview the Veteran regarding his relevant history as well as his current symptoms, and conduct all necessary tests.  A diagnosis or diagnoses next shall be made, accompanied by an explanation for any conflict with the other evidence (which currently includes diagnoses of depressive disorder by history, depressive disorder, dysthymia, and primary insomnia).  

An answer then shall be provided for the questions of whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis:  a) is related to the Veteran's service, b) was caused by his service-connected asthma, or c) has been aggravated (permanently worsened beyond natural progression) by his service-connected asthma.  The examiner further shall opine as to the level of any such aggravation.

A clear and full explanation shall be provided in support of each opinion.  Pertinent medical principles thus should be discussed as they relate to the evidence.  A copy of, or at least a citation to, any medical literature discussed also should be provided.  Each of the aforementioned actions finally shall be documented by the examiner in a report to be placed in the claims file.  

4.  Finally, take into account all pertinent evidence (whether previously considered or additional) and readjudicate service connection for a psychiatric disorder.  Issue a rating decision if the determination made is favorable to the Veteran and an SSOC if it is unfavorable to him.  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran.  Allow him time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a scheduled VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional argument along with additional evidence.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


